By the court.

We are of opinion, that the note in this case is evidence of a contract with W. and J. Willough-by, and that or in the note must be understood to mean and.
Such being the purport of the note upon the face of it, this action cannot be maintained upon it, and the non-suit must stand. Blanckenhagen and another v. Blandell, 2 B & A, 417, was an action on a note which was described in the declaration as payable to J. P. Damer, or the plaintiffs, and the suit was, like this, brought in the name of the plaintiffs without joining J. P. Damer. The cause was decided in favor of the defendant upon a demurrer to the declaration. But Bailey, J. intimated that an action might be maintained upon the note in the name of all the payees.

Judgment on the nonsuit.